Citation Nr: 1502879	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-29 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death.  In February 2013, the appellant testified before the Board at a hearing held at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that while the Veteran was stationed in Thailand from 1974 to 1975, he was exposed to tactical herbicides.  She contends that during that time, he also took trips to Vietnam as part of his duties.

Service personnel records reflect that the Veteran was stationed at the Nakhon Phanom Royal Thai Air Force Base from July 11, 1974, to June 9, 1975.  The records indicate that prior to then he served in Berlin, Germany, and following those dates he served in England.  The Veteran's service records do not demonstrate that he served in Vietnam.  However, the appellant has submitted statements from the Veteran's friends stating that he had been assigned to temporary duty missions in Vietnam while he was stationed in Thailand.  Records related to the Veteran's service in Thailand demonstrate that he worked in an operational intelligence role that involved tactical decisions involving employment of resources in Southeast Asia.

The Veteran was not in receipt of service connection for any disability during his lifetime.  His death certificate states that he died on December [redacted], 2009, due to cardiac failure and renal failure as a result of prostate cancer.  Prostate cancer is a disability that has been associated with herbicide exposure.  38 C.F.R. § 3.309(e).

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify reported herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era;" notifying the Veteran (or appellant) appropriately concerning Thailand herbicide exposure and asking for approximate dates, location, and nature of the alleged exposure in Thailand; and requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  The Memorandum directs such verification unless the claim is "inherently uncredible."

In April 2010 and March 2011, the National Personnel Records Center stated that they could not confirm whether the Veteran had service in Vietnam.  

In this case, the appellant has not been provided the above-referenced notice related to the Veteran's service in Thailand, nor has the JSRRC been contacted to verify any possible herbicide exposure.  Such development should be accomplished on remand.  Moreover, because it is possible that the Veteran had temporary duty assignments in Vietnam as the appellant contends, such development is also necessary.  

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the appellant informing the appellant of the information and evidence necessary to substantiate the claim for service connection for the cause of the Veteran's death to include specific information regarding presumed herbicide exposure for Veterans with Thailand service, e.g., concerning perimeter duty.  The letter should ask her to submit any evidence of duties that required the Veteran to be at or near the base perimeter while serving at Nakhon Phanom Royal Thai Air Force Base from July 11, 1974 to June 9, 1975.  

2.  Thereafter, attempt to verify the claimed exposure to herbicides (to include Agent Orange) through JSRRC, per current M21-1MR provisions.  Specifically, the RO/AMC should send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service, to include whether he would have been exposed to herbicides while stationed at the Nakhon Phanom Royal Thai Air Force Base, as well as the likelihood that he was sent to Vietnam on temporary duty assignments within his role as an intelligence officer.  Any response from JSRRC (positive or negative) should be associated with the claims file.  

3.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




